DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on August 24, 2021. Claims 1-15 are pending. The indefiniteness and 112(d) rejections are withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed August 24, 2201 have been fully considered but they are not persuasive. Applicant argues that the blades of Parkin and Merz are not technically compatible with the blade of Boston (page 8). Applicant further argues that the combination would not disclose the newly recited limitation that the adhesive… has a transverse thickness between an edge of the blade body and an edge of the first end of the fitting that is covered by the polyurethane film (page 9).
In response to applicant's argument that Parkin and Merz are not technically compatible with Boston, the Examiner respectfully disagrees. Firstly, Parkin discloses any kind of composite blade as part of the invention (par. 13), and the invention is not limited to just ducted blades. Secondly, Merz discloses a composite blade for use as a propeller blade or as a rotor blade, and appears to correspond to unducted propellers (see Col. 2, line 64). Accordingly, the references of the combination are directed related to same type of composite blade and are compatible with Boston. Furthermore, details of fittings and coatings are applicable to composite propeller blades whether the propeller blades are ducted or not ducted.
In response to applicant’s argument that the combination would not disclose the newly recited limitation about the adhesive, the Examiner respectfully disagrees. Fameau (US 2014/0030105) discloses space for adhesive (at II) between an edge (I) of the blade body and an edge (III, 29) of the first end of the fitting (Fig. 3b, see below). Note that the assembly space 30 extends to the free end (29, see par. 52) adjacent to the edge of the blade body (Figs. 3a-3b), and the adhesive film spreads into the assembly 


    PNG
    media_image1.png
    341
    903
    media_image1.png
    Greyscale

Annotated Fig. 3b of Fameau (US 2014/0030105)
Note that the envisioned combination in view of Merz (US Patent 4,966,527) further includes a polyurethane film that cover the entire blade including adhesive between the edges. Accordingly, the newly recited limitation does not appear to overcome the previous combination. Additionally, the adhesive limitation does not appear patentable in view of Gage (US 2011/0059290) which discloses a bonding material in between edges of a base and fitting component (Figs. 10-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) and in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105).
In regards to claim 1, Boston discloses an aviation turbine engine (10) having at least one unducted rotary propeller having a plurality of blades (40, Figs. 1-2).
Boston does not disclose each blade comprising: 
a blade body made of composite material comprising fiber reinforcement and a first matrix, the fiber reinforcement of the blade body presenting three-dimensional weaving, said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root and a tip; 
a protective fitting for protecting the leading edge and made of composite material having fiber reinforcement and a second matrix, said fitting being adhesively bonded onto the leading edge of the blade body using adhesive, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction a first end and a second end, said fitting being formed from a dry fiber preform that is injection molded; and
a polyurethane film for providing protection against erosion covering the blade body, the adhesive and the fitting,
wherein, in a transverse cross section of the blade, a thickness of the adhesive provided between a forward transverse end of the leading edge and the second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting, and the adhesive is provided between the blade body and the first end of the protective fitting and has a transverse thickness between an edge of the blade body and an edge of the first end of the fitting that is covered by the polyurethane film.
Parkin discloses a blade (10) comprising: 
a blade body made of composite material comprising fiber reinforcement and a first matrix (par. 13), the fiber reinforcement of the blade body presenting three-dimensional weaving (par. 13), said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root (24) and a tip (20, Fig. 1a);
a protective fitting (17) for protecting the leading edge and made of composite material having fiber reinforcement and a second matrix (par. 14), said fitting being adhesively bonded onto the leading edge of the blade body using adhesive (par. 14), said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction between a first end and a second end (Fig. 1A, Fig. 2), said fitting being formed from a dry fiber preform (10, pars. 13-14) that is injection molded (pars. 14, 19-20; step 48).
Boston which discloses an aviation turbine engine having at least one unducted rotary propeller having a plurality of blades, is silent about the construction of the plurality of blades. Parkin, which is also directed to turbine composite blades including propellers (see par. 13), discloses a composite blade construction which enables the sheathing to be formed in a single molding step eliminating the cost of additional tooling and an adhesive bonding and curing step, and further increases the wear life (par. 23). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Boston by providing each blade with a blade body made of composite material comprising fiber reinforcement and a first matrix, the fiber reinforcement of the blade body presenting three-dimensional weaving, said body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root and a tip; a protective fitting for protecting the leading edge, and made of composite material having fiber reinforcement and a second matrix, said fitting being adhesively bonded onto the leading edge of the blade body using adhesive, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction between a first end and a 
	Merz further discloses a polyurethane film (12 which envelops the entire blade outside hub 3, see claim 17) for providing protection against erosion covering the composite blade.
	Boston comprises a plurality of blades, which has been modified by Parkin as set forth above, to have a composite structure, however does not disclose the composite blades with a polyurethane film. Merz, which is also directed to a composite blade, discloses providing an overlay to provide erosion resistance for the entire blade. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing a polyurethane film for providing protection against erosion covering the blade, as taught by Merz, such that the film covers the blade body and the fitting, to provide erosion resistance for the entire blade.
Fameau further discloses in a transverse cross section of the blade, a thickness of the adhesive (40) provided between a forward transverse end of a leading edge (12) and the second end of protective fitting (20) along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting (Figs. 2-3b, pars. 46-47, 54-55), and the adhesive is provided (par. 60) between the blade body and the first end of the protective fitting (at 30) and has a transverse thickness between a edge of the blade body (not labeled, see Figs. 3a, 3b) and an edge of a first end of the fitting (29).
	Boston, as modified above by Parkin, discloses composite blades with adhesive joining the fitting to the blade body, however does not disclose the relative thicknesses of the adhesive and the adhesive with a transverse thickness at the edge of the fitting and the edge of the blade body. Fameau, which is also directed to an adhesive connection between a blade body and a protective fitting, discloses a greater thickness at an end adjacent to the leading edge and adhesive between the blade body and the first end of the protective fitting which accommodates the adhesive for the joining of the components, and allows the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with 
	In regards to claim 4, the modified engine of Boston comprises the leading edge of the blade body presents a tenon shape in cross-section, and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile to the leading edge (Parkin Fig. 2).
	In regards to claim 12, the modified engine of Boston comprises the leading edge of the blade body has a transverse cross-section that is different from a transverse cross-section of the protective fitting (Fameau Fig. 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Parkin (US 2011/0052405).
In regards to claim 2, the modified engine of Boston lacks at least one fiber layer presenting two-dimensional weaving.
Parkin ‘405 discloses at least one fiber layer presenting two-dimensional weaving (see 64, par. 20, Fig. 3).
Boston comprises a plurality of blades, which has been modified by Parkin as set forth above, to have a composite structure, however does not explicitly disclose providing two-dimensional weaving. .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Dambrine (US 2006/0257260).
In regards to claim 3, the modified engine of Boston discloses a variety of composite construction (see Parkin ‘941 pars. 13, 17), however does not disclose the dry fiber preform presents three-dimensional weaving.
Dambrine discloses a preform for a composite blade with the dry fiber preform presents three-dimensional weaving (par. 6). 
Boston, as modified by Parkin, discloses composite blades however does not disclose the dry fiber preform presents three-dimensional weaving. Danbrine, which is also directed to a composite blade for a turbine engine, discloses a composite blade part formed of three-dimensional weaving which reduces weight, reduces production time, and eliminates delamination often experienced with 2D woven articles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing the dry fiber preform presents three-dimensional weaving, as taught by Dambrine, to reduce weight, to reduce production time, and to eliminate delamination often experienced with 2D woven articles.

Claims 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Hodgson (US 2015/0044056).

Furthermore, Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Boston, as modified by Parkin, discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.
	In regards to claim 13, the modified engine of Boston comprises the leading edge of the blade body presents a tenon shape in cross-section (see Fameau Fig. 2, as modified above to provide adhesive cavity 4), and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile to the leading edge (Fameau Fig. 2, also see Parkin Fig. 2).
	The modified engine of Boston lacks the fitting presents a constant thickness around the leading edge.
Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Boston, as modified by Parkin, discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) and in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105).
In regards to claim 6, Parkin discloses a method of fabricating a blade (10) comprising: 
fabricating a blade body made of composite material comprising fiber reinforcement densified by a first matrix (par. 13), said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root (24) and a tip (20, Fig. 1a), the fiber reinforcement of the blade body presenting three-dimensional weaving (par. 13);
fabricating a protective fitting (17) for protecting the leading edge and made of composite material having fiber reinforcement densified by a second matrix (par. 14), the fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 1a) and extending along the transverse direction between a first end and a second end and the fitting (Fig. 2) being formed from a dry fiber preform (10, pars. 13-14) that is injection molded (pars. 14, 19-20; step 48);
adhesively bonding the fitting onto the leading edge of the blade body using adhesive (par. 14), said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 1A which does not includes root 24).
Parkin does not disclose: 
forming a polyurethane film on the blade body and the fitting so as to cover the blade body, the adhesive, and the fitting with said polyurethane film,
wherein, in a transverse cross section of the blade: 
a thickness of the adhesive provided between a forward transverse end of the leading edge and the second end of protective fitting along a transverse direction is greater than a 
the adhesive is provided between the blade body and the first end of the protective fitting and has a transverse thickness between an edge of the blade and an edge of the first end of the fitting that is covered by the polyurethane film.
	Merz discloses forming a polyurethane film on a blade (12 which envelops the entire blade outside hub 3, see claim 17) for providing protection against erosion covering the composite blade.
	Parkin discloses a method for fabricating a composite blade, however does not disclose the composite blades with a polyurethane film. Merz, which is also directed to a composite blade, discloses providing an overlay to provide erosion resistance for the entire blade. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of fabricating a blade of Parkin, by providing a polyurethane film so as to cover the blade with the polyurethane film, as taught by Merz, such that the film is formed on and covers the blade body and the fitting, to provide erosion resistance for the entire blade.
Fameau discloses a thickness of the adhesive (40) provided between a forward transverse end of a leading edge (12) and the second end of protective fitting (20) along a transverse direction (4, par. 47) is greater than a thickness of the adhesive provided between the blade body and a first end of the protective fitting (Fig. 2, par. 46), and the adhesive is provided (par. 60) between the blade body and the first end of the protective fitting (at 30) and has a transverse thickness between a edge of the blade body (not labeled, see Figs. 3a, 3b) and an edge of a first end of the fitting (29).
	Parkin discloses a method of manufacturing composite blades with adhesive bonding of the fitting to the blade body (Parkin par. 14), however does not disclose the relative thicknesses of the adhesive and adhesive between the blade body and the first end of the protective fitting. Fameau, which is also directed to an adhesive connection between a blade body and a protective fitting, discloses a greater thickness at an end adjacent to the leading edge and adhesive with a transverse thickness between the blade body and the first end of the protective fitting which accommodates the adhesive for the joining of 
	Note that the recitation of “for an unducted rotary propeller of an aviation turbine engine” in the preamble is being interpreted as intended use. As set forth in MPEP 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this case, the recitation of “for an unducted rotary propeller of an aviation turbine engine” appears to be an intended use with the method of fabricating the blade fully set forth by the recited steps in the body of the claims. Accordingly, the intended use “for an unducted rotary propeller of an aviation turbine engine” does not appear to be positively recited.
	In regards to claim 14, the modified method comprises the leading edge of the blade body has a transverse cross-section that is different from a transverse cross-section of the protective fitting (Fameau Fig. 2).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105) and in further view of Parkin (US 2011/0052405).
The modified method of Parkin lacks at least one fiber layer presenting two-dimensional weaving.
Parkin ‘405 discloses at least one fiber layer presenting two-dimensional weaving (see 64, par. 20, Fig. 3).
Parkin discloses a dry fiber perform, however does not explicitly disclose providing two-dimensional weaving. Parkin ‘405, which is also directed to a composite blade, discloses providing two-dimensional weaving to give the composite material strength at the desired orientation (par. 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin by providing at least one fiber layer presenting two-dimensional weaving, as taught by Parkin ‘405, to give the composite material strength at the desired orientation (Parkin ‘405 par. 20).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105), and in further view of Dambrine (US 2006/0257260).
The modified method of Parkin comprises a dry fiber perform, however does not disclose the dry fiber preform presents three-dimensional weaving.
Dambrine discloses a preform for a composite blade with the dry fiber preform presents three-dimensional weaving (par. 6). 
Parkin discloses a dry fiber perform, however does not explicitly disclose providing three-dimensional weaving. Danbrine, which is also directed to a composite blade for a turbine engine, discloses a composite blade part formed of three-dimensional weaving which reduces weight, reduces production time, and eliminates delamination often experienced with 2D woven articles. Thus, it would .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105), and in further view of Laurenceau (WO 2015/004362 A1, see translation provided on November 2, 2020).
In regards to claim 9, the modified method of Parkin comprises the leading edge of the blade body presents a tenon shape in cross-section (as modified by Fameau Fig. 2 which incorporates cavity 4) and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile of the leading edge (Parkin Fig. 2, also see Fameau Fig. 2).
The modified method of Parkin lacks prior to adhesively bonding the fitting on the leading edge of the blade body a step of machining the leading edge of the blade body so as to impart a tenon-shaped cross-section thereto.
Laurenceau discloses a step of machining the blade body (20) after being formed but before being attached to a sheathing (30, see Fig. 3), so as to impart the desired shaped cross-section (English translation page 11, lines 439). 
Parkin discloses adhesive bonding the fitting on the leading edge of the blade body, however does not disclose machining the blade body. Laurenceau, which is also directed to a composite blade, discloses machining the blade body before assembling the blade body with the protective layer to ensure that the components are fit together, Thus, it would have been obvious to further modify the method of Parkin by machining the blade body so as to impart the desired shaped cross-section as taught by Laurenceau, such that a tenon-shaped cross section is imparted, to ensure the components properly fit together.

s 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105) in view of Laurenceau (WO 2015/004362 A1) and in further view of Hodgson (US 2015/0044056).
In regards to claim 10, the modified method of Parkin comprises the cross-section of the fitting which appears to present a constant thickness around the leading edge (Parkin Fig. 2).
Furthermore, Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Parkin discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.
In regards to claim 15, the modified method of Parkin comprises the leading edge of the blade body presents a tenon shape in cross-section (as modified by Fameau Fig. 2 which incorporates cavity 4) and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile of the leading edge (Parkin Fig. 2, also see Fameau Fig. 2).
The modified method of Parkin lacks prior to adhesively bonding the fitting on the leading edge of the blade body a step of machining the leading edge of the blade body so as to impart a tenon-shaped cross-section thereto, and the fitting has a cross-section with a constant thickens around the leading edge.
Laurenceau discloses a step of machining the blade body (20) after being formed but before being attached to a sheathing (30, see Fig. 3), so as to impart the desired shaped cross-section (English translation page 11, lines 439). 
Parkin discloses adhesive bonding the fitting on the leading edge of the blade body, however does not disclose machining the blade body. Laurenceau, which is also directed to a composite blade, discloses 
Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Parkin discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
                                                                                                                                                                                                  
9/14/2021